       Case 7:15-cv-00778-LMS Document 111-1 Filed 11/29/18 Page 1 of 1



                                CERTIFICATE OF SERVICE


       I hereby certify that on November 29, 2018, I electronically filed the foregoing document,

NOTICE OF APPEARANCE dated November 29, 2018, with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all attorneys of record.



                                             /s/Michael S. Ross
                                             Michael S. Ross (MR-3626)
                                             LAW OFFICES OF MICHAEL S. ROSS
                                                Attorneys for Parker Waichman LLP
                                             60 East 42nd Street, 47th Floor
                                             New York, New York 10165
                                             T: (212) 505-4060
                                             F: (212) 505-4054
                                             michaelross@rosslaw.org
